UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1255 Lions Club Road, Scott LA 70583 (Address of principal executive offices) (Zip Code) (337) 706-7056(337) 706-7056 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 71,272,844 common shares issued and outstanding as of November 15, 2010. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. It is the opinion of management that the interim financial statements for the quarter ended September 30, 2010 include all adjustments necessary in order to ensure that the interim financial statements are not misleading. ESP Resources, Inc. Consolidated Balance Sheets (Unaudited) September30, December31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $339,502 and $219,341, respectively Restricted cash Intangible assets, net of amortization of $137,246 and $30,490, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Factoring payable Accrued expenses Due to related parties Guarantee liability Due to Turf shareholders for acquisition - Current maturities of long-term debt Current portion of capital lease obligation Loan from investor Total current liabilities Long-term debt (less current maturities) Capital lease obligations (less current maturities) Contingent consideration payable for acquisition of Turf Deferred lease cost Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock - $0.001 par value, 1,200,000,000 shares authorized, 71,272,764 and 45,185,295shares issued and outstanding, respectively Additional paid-in capital Subscription receivable (1,000 ) (1,000 ) Accumulated deficit (9,617,539 ) (7,880,166 ) Total stockholders' equity (deficit) (437,104 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ESP Resources, Inc. Consolidated Statements of Operations For the Three Months and Nine Months Ended September 30, 2010 and 2009 (Unaudited) Three months ended September30, Nine months ended September30, SALES, NET $ $ $ COST OF GOODS SOLD GROSS PROFIT General and administrative Impairment of oil and gas properties - - Depreciation and amortization ) LOSS FROM OPERATIONS (722,003 ) (1,762,349 ) (1,463,821 ) ) OTHER EXPENSE Interest expense (28,349 ) (56,736 ) (135,984 ) ) Factoring fees (26,253 ) (22,801 ) (80,732 ) ) Other income 92 - - Interest income 39 19 72 55 Other expense - (507 ) - ) Loss on legal settlement - - (60,000 ) - Loss on guarantee liability - - - ) Impairment loss on notes receivable - (158,000 ) - ) Total other expense (54,471 ) (238,025 ) (273,552 ) ) NET LOSS $ ) $ ) (1,737,373 ) $ ) NET LOSS PER SHARE (basic and diluted) $ ) $ ) (.03 ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements 2 ESP Resources, Inc. Statement of Stockholders’ Equity For the nine months ended September 30, 2010 (Unaudited) Common stock Subscription Accumulated Number Par Value APIC Receivable Deficit Total Balance, December 31, 2009 (1,000 ) (7,880,166 ) (437,104 ) Stock based compensation - - Shares issued in connection with ContractualDispute Settlement - - Shares issued in connection with note conversion - - Forgiveness ofRelated Party Debt - Shares issued with PPM - - Net loss - (1,737,373 ) (1,737,373 ) Balance,September 30, 2010 (1,000 ) (9,617,539 ) The accompanying notes are an integral part of these consolidated financial statements. 3 ESP Resources, Inc. and Subsidiaries Consolidated Statements of Cash Flow (Unaudited) For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Shares issued for current year loss on settlement of contractual dispute - Depreciation and amortization, including amounts included in cost of goods sold Stock based compensation Impairment of oil and gas properties - Impairment loss on notes receivable - Amortization of discount on debt Loss on guarantee liability - Changes in operating assets and liabilities: Accounts receivable (106,478 ) (285,192 ) Inventory (494,747 ) (3,550 ) Prepaid expenses and other current assets Other assets (13,979 ) (12,956 ) Accounts payable and Accrued expenses Accrued salaries to related parties CASH USED IN OPERATING ACTIVITIES (264,134 ) (219,127 ) CASH FLOWS FROM INVESTING ACTIVITIES Restricted cash (23,648 ) (30,670 ) Cash payment for acquisition of Turf ) - Purchase of fixed assets (247,641 ) (29,961 ) CASH USED IN INVESTING ACTIVITIES (534,989 ) (60,631 ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on debt Repayment of short term loans - ) Repayment of long term debt ) (48,277 ) Repayment of capital leases (11,854 ) (6,488 ) Net factoring advances Payments on insurance financing (102,379 ) (85,152 ) Repayments of loans from related parties - (100,000 ) Proceeds from loans from related parties - Proceeds from sales of Units in private placement CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Non-cash investing and financing transactions: Turf advances for payment of insurance financing $
